 



Exhibit 10.1
Master Security Agreement No. 6081110
MASTER SECURITY AGREEMENT
No. 6081110
Dated as of March 31, 2006 (“Agreement”)
     THIS AGREEMENT is between Oxford Finance Corporation (together with its
successors and assigns, if any, “Secured Party”) and Alnylam Pharmaceuticals,
Inc. (“Debtor”). Secured Party has an office at 133 N. Fairfax Street,
Alexandria, VA 22314. Debtor is a corporation organized and existing under the
laws of the state of Delaware. Debtor’s mailing address and chief place of
business is 300 Third Street, 3rd and 4th Floor, Cambridge, MA 02142.
1. CREATION OF SECURITY INTEREST.
     Debtor grants to Secured Party, its successors and assigns, a security
interest in and against all property financed by the Secured Party and listed on
any collateral schedule now or in the future annexed to or made a part of this
Agreement (“Collateral Schedule”), and in and against all additions,
attachments, accessories and accessions to such property, all substitutions,
replacements or exchanges therefore, and all insurance and/or other proceeds
thereof (all such property is individually and collectively called the
“Collateral”). This security interest is given to secure the payment and
performance of all debts, obligations and liabilities of any kind whatsoever of
Debtor to Secured Party, now existing or arising in the future, including but
not limited to the payment and performance of certain Promissory Notes from time
to time identified on any Collateral Schedule (collectively “Notes” and each a
“Note”), and any renewals, extensions and modifications of such debts,
obligations and liabilities (such Notes, debts, obligations and liabilities are
called the “Indebtedness”). Debtor acknowledges that, notwithstanding that the
Note(s) may be paid in full, this Security Agreement shall continue to secure
the payment and performance of all such Indebtedness, now existing or arising in
the future, and that Secured Party shall be under no obligation to release the
Collateral unless and until all Indebtedness of Debtor to Secured Party has been
paid and satisfied; provided, however, Secured Party, in its sole and exclusive
discretion, may elect to release some of the Collateral without prejudice to
Secured Party’s security interest in the remaining Collateral.
2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.
     Debtor represents, warrants and covenants as of the date of this Agreement
and as of the date of each Collateral Schedule that:

  (a)   Due Organization. Debtor’s exact legal name is as set forth in the
preamble of this Agreement and Debtor is, and will remain, duly organized,
existing and in good standing under the laws of the State of Delaware set forth
in the preamble of this Agreement, has its chief executive offices at the
location specified in the preamble, and is, and will remain duly qualified and
licensed in every jurisdiction wherever necessary to carry on its business and
operations;     (b)   Power and Capacity to Enter Into and Perform Obligations.
Debtor has adequate power and capacity to enter into, and to perform its
obligations under this Agreement, each Collateral Schedule, each Note and any
other documents executed in connection with each Collateral Schedule and the
Indebtedness (all of the foregoing are called the ”Debt Documents”);     (c)  
Due Authorization. This Agreement and the other Debt Documents have been duly
authorized, executed and delivered by Debtor and constitute legal, valid and
binding agreements enforceable in accordance with their terms, except to the
extent that the enforcement of remedies may be limited under applicable
bankruptcy and insolvency laws;     (d)   Approvals and Consents. No approval,
consent or withholding of objections is required from any governmental authority
or instrumentality with respect to the entry into, or performance by Debtor of
any of the Debt Documents, except any already obtained;     (e)   No Violations
or Defaults. The entry into, and performance by, Debtor of the Debt Documents
will not (i) violate any of the organizational documents of Debtor or any
material judgment, order, law or regulation applicable to Debtor, or (ii) result
in any breach of or constitute a default under any material contract to which
Debtor is a party, or result in the creation of any lien, claim or encumbrance
on any of Debtor’s property (except for liens in favor of Secured Party)
pursuant to any indenture, mortgage, deed of trust, bank loan, credit agreement,
or other agreement or instrument to which Debtor is a party;     (f)  
Litigation. There are no suits or proceedings pending in court or before any
commission, board or other administrative agency against or affecting Debtor
which could reasonably be expected to, in the aggregate, have a material adverse
effect on Debtor, its business or operations, or its ability to perform its
obligations under the Debt Documents, nor does Debtor have reason to believe
that any such suits or proceedings are threatened;

Page 1 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110

  (g)   Solvency. The fair salable value of Debtor’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; the Debtor
is not left with unreasonably small capital after the transactions in this
Agreement or any Collateral Schedule and Debtor is able to pay its debts
(including trade debts) as they mature.     (h)   Financial Statements Prepared
In Accordance with GAAP. All financial statements delivered to Secured Party in
connection with the Indebtedness have been prepared in accordance with generally
accepted accounting principles, and since the date of the most recent financial
statement, there has been no material adverse change in Debtor’s financial
condition;     (i)   Use of Collateral. The Collateral is not, and will not be,
used by Debtor for personal, family or household purposes;     (j)   Collateral
in Good Condition and Repair. The Collateral is, and will remain, in good
condition and repair (ordinary wear and tear excepted);     (k)   Location of
Collateral. All of the tangible Collateral is located at the locations set forth
on each Collateral Schedule, or such other location as the Debtor shall have
given notice to the Secured Party as provided in the next sentence. Debtor shall
give the Secured Party twenty (20) days prior written notice of any relocation
of any Collateral;     (l)   Ownership of Collateral. Debtor is, and will
remain, the sole and lawful owner, and in possession of, the Collateral, and has
the sole right and lawful authority to grant the security interest described in
this Agreement;     (m)   Encumbrances. Except to the extent the Collateral is
comprised of or constitutes leasehold improvements, the Collateral is, and will
remain, free and clear of all liens, claims and encumbrances of any kind
whatsoever, except for Permitted Liens;     (n)   [Omitted]     (o)   Taxes. All
federal, state and local tax returns required to be filed by Debtor have been
filed with the appropriate governmental agencies and all taxes due and payable
by Debtor have been timely paid except as contested in good faith and by
appropriate proceedings and for which adequate reserves have been established.
Debtor will pay when due all taxes, assessments and other liabilities except as
contested in good faith and by appropriate proceedings and for which adequate
reserves have been established;     (p)   No Defaults. No event or condition
exists under any material agreement, instrument or document to which Debtor is a
party or may be subject, or by which Debtor or any of its properties are bound,
which constitutes a default or an event of default thereunder, or will, with the
giving of notice, passage of time, or both, would constitute a default or event
of default thereunder;     (q)   Certification of Financial Information. All
reports, certificates, schedules, notices and financial information submitted by
Debtor to the Secured Party pursuant to this Agreement shall be certified as
true and correct in all material respects as of the date thereof by the
president, chief financial officer, or vice president of finance of Debtor or
other person designated by any of the foregoing; and     (r)   Notice of
Material Adverse Change. Debtor shall give the Secured Party prompt written
notice of any event, occurrence or other matter which (a) has resulted or may
reasonably be expected to result in a material adverse change in its financial
condition or business operations, or (b) which would impair in a material manner
the ability of Debtor to perform its obligations hereunder or under any of the
Debt Documents, or (c) which would impair in a material manner the ability of
Secured Party to enforce the Indebtedness or realize upon the Collateral.    
(s)   Change in Management. Debtor shall provide Secured Party with written
notice within thirty (30) days (unless notice has been filed with the Securities
and Exchange Commission and is publicly available, in which case no written
notice need be given) after any change in the persons holding the offices of
Chief Executive Officer or Chief Financial Officer.     (t)   Transactions with
Affiliates. Debtor shall not, without the prior written consent of Secured
Party, directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of Debtor except for transactions that are upon
fair and reasonable terms that are no less favorable to Debtor than would be
obtained in an arm’s length transaction with a nonaffiliated Person.     (u)  
Audits. Debtor shall allow Secured Party during normal business hours and upon
reasonable prior written notice to audit Debtor’s Collateral at Debtor’s
expense; provided that such audits will be conducted no more often than every
twelve (12) months unless an Event of Default has occurred and is continuing.  
  (v)   Perfection Certificate. Debtor has previously delivered to the Secured
Party a certificate signed by the Debtor and entitled “Perfection
Certificate” (the “Perfection Certificate”). The Debtor represents and warrants
to the Secured Party that as of the date thereof , there has been

Page 2 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110

      no change in any information provided in the Perfection Certificate since
the date on which it was executed by the Debtor which would make such
information misleading in any material respect.     (w)   Primary Account and
Wire Transfer Instructions. Debtor maintains its Primary Account (the “Primary
Operating Account”) and the Wire Transfer Instructions for the Primary Operating
Account are as follows:

Silicon Valley Bank
3003 Tassman Drive
Santa Clara, CA 95054
ABA No.: 121140399
Account No.: 3300339977
Account Name: Alnylam US Inc.
Swift Code: SVBKUS6S

      Debtor hereby agrees that Loans will be advanced to the account specified
above (unless Secured Party is otherwise notified in writing fifteen (15) days
prior to any due date) and regularly scheduled payments will be automatically
debited from the same account.

3. COLLATERAL.

    The Debtor covenants and agrees that, so long as any of the Debt Documents
shall remain in effect, or unless the Secured Party shall otherwise consent in
writing:

  (a)   Possession of Collateral; Inspection of Collateral. Until the
declaration of any Event of Default, Debtor shall remain in possession of the
Collateral. Secured Party may inspect any of the Collateral during normal
business hours after giving Debtor reasonable prior notice.     (b)  
Maintenance of Collateral. Debtor shall (i) use the Collateral only in its trade
or business, (ii) maintain all of the Collateral in good operating order and
repair, normal wear and tear excepted, and (iii) except to the extent the
Collateral is comprised of or constitutes leasehold improvements, keep all of
the Collateral free and clear of all liens, claims and encumbrances (except for
Permitted Liens).     (c)   Disposition of Collateral. Secured Party does not
authorize and Debtor agrees it shall not (i) part with possession of any of the
Collateral (except to Secured Party or for maintenance and repair), (ii) remove
any of the Collateral from the continental United States, or (iii) sell, rent,
lease, mortgage, license, grant a security interest in or otherwise transfer or
encumber (except for Permitted Liens) any of the Collateral, except to the
extent that (i) all obligations of Debtor to Secured Party have been satisfied
or (ii) with the prior written agreement of Secured Party, such Collateral is
promptly replaced with assets of equal or greater value.     (d)   Taxes. Debtor
shall pay promptly when due all taxes, license fees, assessments and public and
private charges owing by the Debtor levied or assessed on any of the Collateral,
on its use, or on this Agreement or any of the other Debt Documents, except to
the extent such taxes, license fees, assessments or public and private charges
are being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established. At its option, and after reasonable
prior written notice to the Debtor, Secured Party may discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on the
Collateral (except to the extent being contested in good faith) and may pay for
the reasonable maintenance, insurance and preservation of the Collateral and
effect compliance with the terms of this Agreement or any of the other Debt
Documents. Debtor agrees to reimburse Secured Party, on demand, all reasonable
costs and expenses incurred by Secured Party in connection with such payment or
performance and agrees that such reimbursement obligation shall constitute
Indebtedness.     (e)   Books and Records. Debtor shall, at all times, keep
accurate and complete records of the Collateral, and Secured Party shall have
the right, subject to the restrictions in Section 3(a) hereof, to inspect and
make copies of all of Debtor’s books and records relating to the Collateral
during normal business hours, after giving Debtor reasonable prior notice.    
(f)   Third Party Possession of Collateral. Debtor agrees and acknowledges that
any third person who may at any time possess all or any portion of the
Collateral shall be deemed to hold, and shall hold, the Collateral as the agent
of, and as pledge holder for, Secured Party. Secured Party may at any time give
notice to any third person described in the preceding sentence that such third
person is holding the Collateral as the agent of, and as pledge holder for, the
Secured Party.     (g)   Change of Address, Name or Jurisdiction. The Debtor has
not at any time within the past four (4) months either changed its name or
changed the state of jurisdiction in which it is organized and existing, nor has
it maintained its chief executive office or any of the Collateral at any other
location, except as set forth above, and shall not do so hereafter except upon
prior written notice to the Secured Party. The Secured Party shall be entitled
to rely upon the foregoing unless it receives twelve (12) days’ advance written
notice of a change in the Debtor’s name, state of jurisdiction, address of the
Debtor’s chief executive offices or location of the Collateral.

Page 3 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110

  (h)   Fixtures. Except to the extent the Collateral is comprised of or
constitutes leasehold improvements, (i) not permit any item of the Collateral to
become a fixture to real estate or an accession to other property without the
prior written consent of the Secured Party, (ii) the Collateral is now and shall
at all times remain personal property except with the Secured Party’s prior
written consent and (iii)if any of the Collateral is or will be attached to real
estate in such a manner as to become a fixture under applicable state law and if
such real estate is encumbered, the Debtor will use reasonable efforts to seek
from the holder of each Lien or encumbrance a written consent and subordination
to the security interest hereby granted, or a written disclaimer of any interest
in the Collateral, in a form reasonably acceptable to the Secured Party.     (i)
  Distributions. Debtor shall not pay any dividends or make any distributions on
its equity securities (except in equity securities of the Debtor).     (j)  
Indebtedness Payments. Debtor shall not:

(i) prepay, redeem, purchase, defease or otherwise satisfy in any manner prior
to the scheduled repayment thereof any Subordinated Indebtedness for borrowed
money or lease obligations without the consent of the Secured Party, such
consent not to be unreasonably withheld;
(ii) prepay, redeem, purchase, defease or otherwise satisfy in any manner prior
to the scheduled repayment thereof any Additional Indebtedness (exclusive of
Subordinated Indebtedness which is governed by clause (i) above) for borrowed
money or lease obligations in an amount in excess of One Million Dollars
($1,000,000) within any six (6) month period without also prepaying a Ratable
Portion (as defined below) to the Secured Party;
(iii) amend, modify or otherwise change the terms of any Additional Indebtedness
for borrowed money or lease obligations so as to accelerate the scheduled
repayment thereof in violation of clauses (i) and (ii) above.

For the avoidance of doubt, Debtor shall be permitted to make regularly
scheduled or regularly required payment, repayment or redemptions of Permitted
Indebtedness.
For purposes of this Section 3(j), “Ratable Portion” means an amount equal to
the product of (A) the amount of Indebtedness owed to the Secured Party at the
time multiplied by (B) a fraction, the numerator of which is the dollar amount
of all prepayments within that six (6) month period in excess of $1,000,000 and
the denominator of which is the sum of (i) all outstanding Additional
Indebtedness (other than Subordinated Indebtedness) and (ii) the Indebtedness
owed to the Secured Party.

  (k)   [Omitted]

4. INSURANCE.

  (a)   Risk of Loss. Debtor shall at all times bear the entire risk of any
loss, theft, damage to, or destruction of, any of the Collateral from any cause
whatsoever.     (b)   Insurance Requirements. Debtor agrees to keep the
Collateral insured against loss or damage by fire and extended coverage perils,
theft, burglary, and for any or all Collateral, which are vehicles, for risk of
loss by collision, and if requested by Secured Party, against such other risks
as Secured Party may reasonably require but in any event in no greater amount or
coverage than maintained by similar businesses in a similar geographic area. The
insurance coverage shall be in an amount no less than the [full replacement
value] of the Collateral, and deductible amounts, insurers and policies shall be
reasonably acceptable to Secured Party (provided that the deductible amounts,
insurers and policies in effect as of the date hereof shall be deemed to satisfy
this requirement). Debtor shall deliver to Secured Party policies or
certificates of insurance evidencing such coverage. Each policy shall name
Secured Party as a loss payee, shall provide for coverage to Secured Party
regardless of the breach by Debtor of any warranty or representation made
therein, shall not be subject to co-insurance, and shall provide that coverage
may not be canceled or altered by the insurer except upon thirty (30) days prior
written notice to Secured Party, except for failure to pay which shall require
no more that ten (10) days prior notice to Secured Party. Debtor appoints
Secured Party as its attorney-in-fact to make proof of loss, claim for insurance
and adjustments with insurers in each case with respect to the Collateral, and
to receive payment of and execute or endorse all documents, checks or drafts in
connection with insurance payments made with respect to Collateral. Secured
Party shall not act as Debtor’s attorney-in-fact unless an event of default
shall have occurred and be continuing. Proceeds of insurance shall be applied,
at the option of Secured Party, to repair or replace the Collateral or to reduce
any of the Indebtedness.

5. REPORTS.

  (a)   Notice of Events. Debtor shall promptly notify Secured Party of (i) any
change in the name of Debtor, (ii) any change in the state of its incorporation
or registration, (iii) any relocation of its chief executive offices, (iv) any
of the Collateral being lost, stolen, missing, destroyed,

Page 4 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110

      materially damaged or worn out, (v) any lien, claim or encumbrance other
than Permitted Liens attaching to or being made against any of the Collateral,
or (vi) any occurrence of any Event of Default pursuant to Section 7 herein.    
(b)   Financial Statements, Reports and Certificates. Debtor will deliver to
Secured Party within ninety (90) days of the close of each fiscal year of
Debtor, Debtor’s complete financial statements including a balance sheet, income
statement, statement of shareholders’ equity and statement of cash flows, each
prepared in accordance with generally accepted accounting principles
consistently applied, certified by a recognized firm of certified public
accountants reasonably satisfactory to Secured Party. Debtor will deliver to
Secured Party copies of Debtor’s quarterly financial statements including a
balance sheet, income statement and statement of cash flows, each prepared by
Debtor in accordance with generally accepted accounting principles consistently
applied by Debtor and certified by Debtor’s chief financial officer, vice
president of finance or other person designated by either of them, within
forty-five (45) days after the close of each of Debtor’s fiscal quarter. So long
as the Debtor is required to make filings of its annual and quarterly financial
information with the Securities Exchange Commission, the Debtor shall not be
required to actually deliver copies of the foregoing reports to the Secured
Party who may access them via a publicly available website. Debtor will deliver
to Secured Party promptly upon request of Secured Party, in form reasonably
satisfactory to Secured Party, such other and additional information as Secured
Party may reasonably request from time to time.

6. FURTHER ASSURANCES.

  (a)   Further Assurances Regarding Security Interests. Debtor shall, upon
request of Secured Party, furnish to Secured Party such further information,
execute and deliver to Secured Party such documents and instruments (including,
without limitation, Uniform Commercial Code financing statements) and shall do
such other acts and things as Secured Party may at any time reasonably request
relating to the perfection or protection of the security interest created by
this Agreement or for the purpose of carrying out the intent of this Agreement.
Without limiting the foregoing, Debtor shall cooperate and do all acts necessary
to continue in Secured Party a perfected first security interest in the
Collateral (subject to Permitted Liens and the fact that certain Collateral may
be comprised of or constitute leasehold improvements), and shall use reasonable
efforts to obtain and furnish to Secured Party any subordinations, releases,
landlord waivers, lessor waivers, mortgagee waivers, or control agreements, and
similar documents as may be from time to time reasonably requested by, and in
form and substance satisfactory to, Secured Party in each case with respect to
the Collateral only.     (b)   Authorization To File Financing Statements.
Debtor shall perform any and all acts requested by the Secured Party to
establish, maintain and continue the Secured Party’s security interest and liens
in the Collateral, including but not limited to, executing or authenticating
financing statements and such other instruments and documents when and as
reasonably requested by the Secured Party. Debtor hereby authorizes Secured
Party through any of Secured Party’s employees, agents or attorneys to file any
and all financing statements, including, without limitation, any original
filings, continuations, transfers or amendments thereof required to perfect
Secured Party’s security interest and liens in the Collateral under the UCC
without authentication or execution by Debtor, but which items shall be
consistent with the terms and limitations set forth herein. Debtor hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statement(s) and amendments thereto that (a) indicate the
Collateral (i) is subject to Secured Party’s security interest, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the Uniform Commercial Code of the State or such jurisdiction,
or (ii) as being of an equal or lesser scope or with greater detail, and (b)
provide any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State or such other jurisdiction for the sufficiency or
filing office acceptance of any financing statement or amendment, including (i)
whether the Debtor is an organization, the type of organization and any
organization identification number issued to the Debtor, and (ii) in the case of
a financing statement filed as a fixture filing, a sufficient description of
real property to which the Collateral relates. The Debtor agrees to furnish any
such information to the Secured Party promptly upon the Secured Party’s request.
    (c)   Indemnification. Debtor shall indemnify and defend the Secured Party,
its successors and assigns, and their respective directors, officers and
employees, from and against all claims, actions and suits (including, without
limitation, related attorneys’ fees) of any kind whatsoever arising, directly or
indirectly, in connection with any of the Collateral or the Debt Documents,
except any of the foregoing arising out of or caused by the gross negligence,
willful misconduct or bad faith of any indemnified party, or from the Secured
Party’s breach of any Debt Document.

7. DEFAULT AND REMEDIES.

  (a)   Defaults. Debtor shall be in default under this Agreement and each of
the other Debt Documents if any one of the following should occur (each an
“Event of Default”):

  (i)   Debtor breaches its obligation to pay when due any installment or other
amount due or coming due under any of the Debt Documents, and such breach
continues for a period of 5 days after written notice from Secured Party;

Page 5 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110

  (ii)   Debtor, without the prior written consent of Secured Party, does sell,
rent, lease, license, mortgage, grant a security interest in, or otherwise
transfer or encumber, or allow Liens (except for Permitted Liens or leasehold
improvements) upon, any of the Collateral, except as otherwise permitted herein;
    (iii)   Debtor breaches any of its insurance obligations under Section 4;  
  (iv)   Debtor breaches any of its obligations under Sections 2(m) or 3(j);    
(v)   Debtor breaches any of its other non-payment obligations under any of the
Debt Documents and fails to cure that breach within thirty (30) days after
notice from Secured Party;     (vi)   Any warranty, representation or statement
made by Debtor in any of the Debt Documents or otherwise in connection with any
of the Indebtedness shall be false or misleading in any material respect at the
time when made;     (vii)   Any material portion of the Collateral is subjected
to attachment, execution, levy, seizure or confiscation in any legal proceeding
or otherwise, or if any legal or administrative proceeding is commenced against
Debtor or any of the Collateral, which subjects any material portion of the
Collateral to a material risk of attachment, execution, levy, seizure or
confiscation and no bond is posted or protective order obtained to negate such
risk, and the foregoing is not removed, released, discharged or terminated
within 30 days after notice;     (viii)   Debtor breaches or is in default under
any other written agreement between Debtor and Secured Party that is not
remedied within any applicable cure period;     (ix)   Debtor dissolves,
terminates its existence, becomes insolvent or ceases to do business as a going
concern;     (x)   [Omitted];     (xi)   A receiver is appointed for all or of
any material part of the property of Debtor, or Debtor makes any assignment for
the benefit of creditors;     (xii)   Debtor files a petition under any
bankruptcy, insolvency or similar law, or any such petition is filed against
Debtor and is not dismissed within forty-five (45) days;     (xiii)   Debtor’s
improper filing of an amendment or termination statement relating to a filed
financing statement describing the Collateral;     (xiv)   Debtor shall merge
with or consolidate into any other entity or sell all or substantially all of
its assets or in any manner terminate its existence, unless such (1) merger,
consolidation, sale or termination is approved by Secured Party, which approval
shall be in Secured Party’s sole discretion, but shall not be unreasonably
withheld or delayed; provided, however, if Secured Party does not consent, then
Debtor can prepay the Indebtedness without premium or penalty, or (2) such
persons or entities which control the right to vote Debtor’s voting stock
immediately prior to such merger, consolidation, sale or termination, control
the right to vote more than 50% of the voting stock of the successor entity or
entity which owns the sold assets;     (xv)   [Omitted]     (xvi)   If Debtor is
a publicly held corporation, there shall be a change in the ownership of
Debtor’s stock such that Debtor is no longer subject to the reporting
requirements of Section 13 of the Securities Exchange Act of 1934 or no longer
has a class of equity securities registered under Section 12 of the Securities
Exchange Act of 1934, unless such change in ownership is approved by Secured
Party, which approval shall be in Secured Party’s sole discretion; provided,
however, if Secured Party does not consent, then Debtor can prepay the
Indebtedness without premium or penalty;     (xvii)   Debtor defaults, after
giving effect to any grace or cure periods, under any other financing
arrangement between Debtor and a third party resulting in a right by such third
party or parties, whether or not exercised, to accelerate the maturity of any
indebtedness thereunder in an amount in excess of Five Hundred Thousand Dollars
($500,000);     (xviii)   Secured Party shall have determined in its sole and
good faith judgment that there is a material impairment in the perfection or
priority of the Secured Party’s security interest in the Collateral; or

Page 6 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110

  (xix)   Secured Party shall have determined in its sole and good faith
judgment, which judgment shall not be unreasonable, that there has been a
material adverse change in the financial condition, or business operations of
Debtor from the date hereof, or a change or event shall have occurred which
would reasonably be expected to materially impair the ability of Debtor to
perform its obligations hereunder or under any of the other Debt Documents to
which it is a party or of Secured Party to enforce the Indebtedness or realize
upon the Collateral.

  (b)   Acceleration. If an Event of Default has occurred and is continuing, the
Secured Party, at its option, may declare any or all of the Indebtedness to be
immediately due and payable, without demand or notice to Debtor or any Guarantor
(provided that if there is a default as a result of a bankruptcy or insolvency
all Indebtedness shall become immediately due and payable without any action by
Secured Party). The accelerated obligations and liabilities shall bear interest
(both before and after any judgment) until paid in full at the Default Rate.    
(c)   Rights and Remedies. Secured Party shall have all of the rights and
remedies of a Secured Party under the Uniform Commercial Code, and under any
other applicable law. Without limiting the foregoing, Secured Party shall have
the right to (i) notify any account debtor of Debtor or any obligor on any
instrument which constitutes part of the Collateral to make payment to the
Secured Party, (ii) with or without legal process, enter any premises where the
Collateral may be and take possession of and remove the Collateral from the
premises or store it on the premises, (iii) sell the Collateral at public or
private sale, in whole or in part, and have the right to bid and purchase at
said sale, or (iv) lease or otherwise dispose of all or part of the Collateral,
applying proceeds from such disposition to the obligations then in default. If
requested by Secured Party, Debtor shall promptly assemble the Collateral and
make it available to Secured Party at a place to be designated by Secured Party,
which is reasonably convenient to both parties. Secured Party may also render
any or all of the Collateral unusable at the Debtor’s premises and may dispose
of such Collateral on such premises without liability for rent or costs. Any
notice that Secured Party is required to give to Debtor under the Uniform
Commercial Code of the time and place of any public sale or the time after which
any private sale or other intended disposition of the Collateral is to be made
shall be deemed to constitute reasonable notice if such notice is given to the
last known address of Debtor at least ten (10) days prior to such action. Upon
the occurrence and during the continuation of a default, Debtor hereby appoints
Secured Party as Debtor’s attorney-in-fact, with full authority in Debtor’s
place and stead and in Debtor’s name or otherwise, from time to time in Secured
Party’s sole and arbitrary discretion, to take any action and to execute any
instrument which Secured Party may be deemed necessary or advisable to
accomplish the purpose of this Agreement. To the extent it would not result in
or cause a breach, default or other violation under any applicable license or
agreement, Secured Party is granted a non-exclusive royalty free license to use
Debtor’s Intellectual Property exclusively for the limited purpose of Secured
Party’s remarketing and disposition of Collateral in the exercise of Secured
Party’s rights or remedies hereunder. For the avoidance of doubt, this
non-exclusive royalty free license shall terminate concurrently with Secured
Party’s disposition of Collateral.     (d)   Application of Proceeds. The
proceeds and/or avails of the Collateral, or any part thereof, and the proceeds
and the avails of any remedy hereunder (as well as any other amounts of any kind
held by Secured Party, at the time of or received by Secured Party after the
occurrence of an Event of Default hereunder) shall be paid to and applied as
follows:

  a.   First, to the payment of reasonable out-of-pocket costs and expenses,
including all reasonable amounts expended to preserve the value of the
Collateral, all reasonable costs of repossession, storage, and disposition
including without limitation attorneys’, appraisers’, and auctioneers’ fees, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, and reasonable expenses, liability
and advances, including reasonable legal expenses and attorneys’ fees, incurred
or made hereunder by Secured Party;     b.   Second, to the payment to Secured
Party of the amount then owing or unpaid on the Loans for scheduled payments,
any accrued and unpaid interest, and all other Indebtedness (provided, however,
if such proceeds shall be insufficient to pay in full the whole amount so due,
owing or unpaid upon the Loans, then to the unpaid interest thereon, then to the
outstanding principal amount of the Loans, and then to the payment of other
amounts then payable to Secured Party under any of the Debt Documents ); and    
c.   Third, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whomsoever may be lawfully entitled to receive the same.

  (e)   Fees and Costs. Debtor agrees to pay all reasonable attorneys’ fees and
other costs incurred by Secured Party in connection with the enforcement,
assertion, defense or preservation of Secured Party’s rights and remedies under
this Agreement, or if prohibited by law, such lesser sum as may be permitted.
Debtor further agrees that such fees and costs shall constitute Indebtedness.  
  (b)   Remedies Cumulative. Secured Party’s rights and remedies under this
Agreement or otherwise arising are cumulative and may be exercised singularly or
concurrently. Neither the failure nor any delay on the part of the Secured Party
to exercise any right, power or privilege under this Agreement shall operate as
a waiver, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise of that or any other right,
power or privilege. SECURED PARTY SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF ITS
RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT, INSTRUMENT OR PAPER
SIGNED BY DEBTOR

Page 7 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110

      UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY SECURED PARTY. A
waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion.     (g)   WAIVER OF JURY TRIAL. DEBTOR
AND SECURED PARTY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
OTHER DEBT DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS
BETWEEN DEBTOR AND SECURED PARTY RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN DEBTOR AND SECURED PARTY. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION
OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

8. MISCELLANEOUS.

  (a)   Assignment. This Agreement and/or any of the other Debt Documents may be
assigned, in whole or in part, by Secured Party without notice to Debtor
(provided that no such assignment shall be made to any competitor of Debtor),
and Debtor agrees not to assert against any such assignee, or assignee’s
assigns, any defense, set-off, recoupment claim or counterclaim which Debtor has
or may at any time have against Secured Party for any reason whatsoever (all
such defenses, set-offs, recoupment claims or counterclaims being expressly
preserved). Debtor agrees that if Debtor receives written notice of an
assignment from Secured Party, Debtor will pay all amounts payable under any
assigned Debt Documents to such assignee or as instructed by Secured Party.
Debtor also agrees to confirm in writing receipt of the notice of assignment as
may be reasonably requested by Secured Party or assignee.     (b)   Notices. All
notices to be given in connection with this Agreement shall be in writing, shall
be addressed to the parties at their respective addresses set forth in this
Agreement (unless and until a different address may be specified in a written
notice to the other party), and shall be deemed given (i) on the date of receipt
if delivered in hand or by facsimile transmission, (ii) on the next business day
after being sent by overnight mail, and (iii) on the fourth business day after
being sent by regular, registered or certified mail. As used herein, the term
“business day” shall mean and include any day other than Saturdays, Sundays, or
other days on which commercial banks in New York, New York are required or
authorized to be closed.     (c)   Correction of Errors. Secured Party may
correct manifest errors and fill in all blanks in this Agreement, any Collateral
Schedule or in any Note consistent with the agreement of the parties;     (d)  
Time is of the Essence. Time is of the essence of this Agreement. This Agreement
shall be binding, jointly and severally, upon all parties described as the
“Debtor” and their respective heirs, executors, representatives, successors and
assigns, and shall inure to the benefit of Secured Party, its successors and
assigns.     (e)   Entire Agreement. This Agreement and the Debt Documents
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior understandings (whether
written, verbal or implied) with respect to such subject matter. NEITHER THIS
AGREEMENT NOR ANY OF THE DEBT DOCUMENTS SHALL BE CHANGED OR TERMINATED ORALLY OR
BY COURSE OF CONDUCT, BUT ONLY BY A WRITING SIGNED BY BOTH PARTIES. Section
headings contained in this Agreement have been included for convenience only,
and shall not affect the construction or interpretation of this Agreement. This
Agreement is the result of negotiations between and has been reviewed by each of
Debtor and Secured Party executing this Agreement as of the date hereof and
their respective counsel; accordingly, this Agreement shall be deemed to be the
product of the parties hereto, and no ambiguity shall be construed in favor of
or against Debtor or Secured Party.     (f)   Termination of Agreement. This
Agreement shall continue in full force and effect until all of the Indebtedness
has been paid in full to Secured Party or its assignee; provided, that Debtor’s
indemnity obligations set forth in Section 6(c) shall survive until all
applicable statute of limitations periods with respect to actions that may be
brought against Secured Party have run. The surrender, upon payment or
otherwise, of any Note or any of the other documents evidencing any of the
Indebtedness shall not affect the right of Secured Party to retain the
Collateral for such other Indebtedness as may then exist or as it may be
reasonably contemplated will exist in the future. This Agreement shall
automatically be reinstated if Secured Party is ever required to return or
restore the payment of all or any portion of the Indebtedness (all as though
such payment had never been made). Secured Party shall, at Debtor’s sole cost
and expense, execute such further documents and take such further actions as may
be reasonably necessary to effect the release of its security interests
contemplated by this paragraph, including duly executing and delivering
termination statements for filing in all relevant jurisdictions under the Code.

Page 8 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110

  (g)   CHOICE OF LAW. DEBTOR AGREES THAT SECURED PARTY AND/OR ITS SUCCESSORS
AND ASSIGNS SHALL HAVE THE OPTION BY WHICH STATE LAWS THIS AGREEMENT SHALL BE
GOVERNED AND CONSTRUED: (A) THE LAWS OF THE COMMONWEALTH OF VIRGINIA; OR (B) IF
COLLATERAL HAS BEEN PLEDGED TO SECURE THE LIABILITIES, THEN BY THE LAWS OF THE
STATE OR STATES WHERE THE COLLATERAL IS LOCATED, AT SECURED PARTY’S OPTION. THIS
CHOICE OF STATE LAWS IS EXCLUSIVE TO THE SECURED PARTY. DEBTOR SHALL NOT HAVE
ANY OPTION TO CHOOSE THE LAWS BY WHICH THIS AGREEMENT SHALL BE GOVERNED. DEBTOR
ACKNOWLEDGES THAT THIS AGREEMENT IS BEING SIGNED BY THE SECURED PARTY IN PARTIAL
CONSIDERATION OF SECURED PARTY’S RIGHT TO ENFORCE IN THE JURISDICTION STATED
ABOVE. DEBTOR CONSENTS TO JURISDICTION IN THE COMMONWEALTH OF VIRGINIA OR THE
STATE IN WHICH ANY COLLATERAL IS LOCATED AND VENUE IN ANY FEDERAL OR STATE COURT
IN THE COMMONWEALTH OF VIRGINIA OR THE STATE IN WHICH COLLATERAL IS LOCATED FOR
SUCH PURPOSES AND WAIVES ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND
VENUE AND ANY OBJECTION THAT SAID COUNTY IS NOT CONVENIENT. DEBTOR WAIVES ANY
RIGHTS TO COMMENCE ANY ACTION AGAINST SECURED PARTY IN ANY JURISDICTION EXCEPT
VIRGINIA, OR IF SECURED PARTY CHOOSES TO LITIGATE IN A STATE WHERE COLLATERAL IS
LOCATED THEN IN SUCH COUNTY AND STATE.     (h)   Power of Attorney. To
facilitate direct collection, the Debtor hereby appoints the Secured Party and
any officer or employee of the Secured Party, as the Secured Party may from time
to time designate, as attorney-in-fact for the Debtor, effective while any event
of default has occurred and is continuing, to (a) endorse the name of the Debtor
in favor of the Secured Party upon any and all checks, drafts, money orders,
notes, acceptances or other evidences of payment of Collateral that may come
into the Secured Party’s possession; and (b) do all acts and things necessary to
carry out this Agreement and the transactions contemplated hereby, including
signing the name of the Debtor on any instruments required by law in connection
with the transactions contemplated hereby and on financing statements as
permitted by the Virginia Uniform Commercial Code. This power, being coupled
with an interest, is irrevocable so long as the Loan remains unsatisfied, or any
Debt Document remains effective.     (i)   Loss, Depreciation or Other Damage.
The Secured Party shall not be liable for or prejudiced by any loss,
depreciation or other damage to Collateral unless caused by the Secured Party’s
willful and malicious act, its gross negligence or bad faith, and the Secured
Party shall have no duty to take any action to preserve or collect any
Collateral.     (j)   Demand; Protest. Debtor waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, and guarantees at any
time held by Secured Party on which Debtor may in any way be liable.

9. DEFINITIONS.
     As used herein, the following terms, when initial capital letters are used,
shall have the respective meanings set forth below. In addition, all terms
defined in the Code shall have the meanings given therein unless otherwise
defined herein.
Defined Terms. As used in this Agreement, the following terms shall have the
following meanings, unless the context otherwise requires:
“Additional Indebtedness” means, with respect to Debtor or any of its
subsidiaries, the aggregate amount of, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade payables aged less than one hundred eighty (180) days), (d) all
capital lease obligations of such Person, (e) all obligations or liabilities of
others secured by a Lien on any asset of such Person, whether or not such
obligation or liability is assumed, (f) all obligations or liabilities of others
guaranteed by such Person, and (g) any other obligations or liabilities which
are required by GAAP to be shown as debt on the balance sheet of such Person,
exclusive of trade debt. Unless otherwise indicated, the term “Additional
Indebtedness” shall include all Indebtedness of Debtor and all of its
subsidiaries.
“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.
“Code” means the Virginia Uniform Commercial Code (including revised Article 9
thereof).
“Collateral” has the meaning given such capitalized term in Section 1.
“Collateral Schedule” has the meaning given such capitalized term in Section 1.
“Debt Documents” has the meaning given such capitalized term in Section 2(b).
“Default Rate” is the lower of eighteen percent (18%) per annum or the maximum
rate not prohibited by applicable law.

Page 9 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110
“Indebtedness” has the meaning given such capitalized term in Section 1.
“Intellectual Property” shall mean (a) all of the Debtor’s right, title and
interest, whether now owned or existing or hereafter acquired or arising, in and
to all domestic and foreign copyrights, copyright registrations and copyright
applications, whether or not registered or filed with any governmental
authority, together with (i) all renewals thereof, (ii) all present and future
rights of the Debtor under all present and future license agreements relating
thereto, whether the Debtor is licensee or licensor thereunder, (iii) all
income, royalties, damages and payments now or hereafter due and/or payable to
the Debtor thereunder or with respect thereto, including, without limitation,
damages and payments for past, present or future infringements thereof, (iv) all
of the Debtor’s present and future claims, causes of action and rights to sue
for past, present or future infringements thereof, and (v) all rights
corresponding thereto throughout the world (collectively “Copyright Rights”);
(b) all of the Debtor’s right, title and interest, whether now owned or existing
or hereafter acquired or arising, in and to all United States and foreign
patents, and pending and abandoned United States and foreign patent
applications, including, without limitation, the inventions and improvements
described or claimed therein, together with(i) any reissues, divisions,
continuations, certificates of re-examination, extensions and
continuations-in-part thereof, (ii) all present and future rights of the Debtor
under all present and future license agreements relating thereto, whether the
Debtor is licensee or licensor thereunder, (iii) all income, royalties, damages
and payments now or hereafter due and/or payable to the Debtor thereunder or
with respect thereto, including, without limitation, damages and payments for
past, present or future infringements thereof, (iv) all of the Debtor’s present
and future claims, causes of action and rights to sue for past, present or
future infringements thereof, and (v) all rights corresponding thereto
throughout the world (collectively “Patent Rights”); (c) all of the Debtor’s
right, title and interest, whether now owned or existing or hereafter acquired
or arising, in and to all domestic and foreign trademarks, trademark
registrations, trademark applications and trade names, whether or not registered
or filed with any governmental authority, together with (i) all renewals
thereof, (ii) all present and future rights of the Debtor under all present and
future license agreements relating thereto, whether the Debtor is licensee or
licensor thereunder, (iii) all income, royalties, damages and payments now or
hereafter due and/or payable to the Debtor thereunder or with respect thereto,
including, without limitation, damages and payments for past, present or future
infringements thereof, (iv) all of the Debtor’s present and future claims,
causes of action and rights to sue for past, present or future infringements
thereof, and (v) all rights corresponding thereto throughout the world
(collectively “Trademark Rights”); (d) all present and future licenses and
license agreements of the Debtor, and all rights of the Debtor under or in
connection therewith, whether the Debtor is licensee or licensor thereunder,
including, without limitation, any present or future franchise agreements under
which the Debtor is franchisee or franchisor, together with (i) all renewals
thereof, (ii) all income, royalties, damages and payments now or hereafter due
and/or payable to the Debtor thereunder or with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (iii) all claims, causes of action and rights to sue for
past, present or future infringements thereof, and (iv) all rights corresponding
thereto throughout the world (collectively “License Rights”); (e) all present
and future trade secrets of the Debtor; and (f) all other present and future
intellectual property of the Debtor.
“Lien(s)” shall mean any voluntary or involuntary mortgage, pledge, deed of
trust, assignment, security interest, encumbrance, hypothecation, lien, or
charge of any kind (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction).
“Loan” means an advance of credit by Secured Party to Debtor.
“Note” has the meaning given such capitalized term in Section 1.
“Permitted Indebtedness” means and includes: (i) Indebtedness of Debtor to
Secured Party, (ii) Additional Indebtedness arising from the endorsement of
instruments in the ordinary course of business, and (iii) Subordinated
Indebtedness.
“Permitted Liens” means: (i) liens in favor of Secured Party, (ii) liens for
taxes not yet due or for taxes being contested in good faith and which do not
involve, in the reasonable judgment of Secured Party, any imminent risk of the
sale, forfeiture or loss of any of the Collateral, (iii) inchoate material
men’s, mechanic’s, repairmen’s and similar liens arising by operation of law in
the normal course of business for amounts which are not delinquent, and
(iv) Liens existing on the date hereof and set forth in Schedule A, and any
refinancings, amendments and modifications thereof.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company association, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Primary Operating Account” has the meaning given such capitalized term in
Section 2(w).
“Secured Party’s Expenses” means all reasonable costs or expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation, documentation, administration and funding of the Debt
Documents; and Secured Party’s reasonable attorneys’ fees, costs and expenses
incurred in amending, modifying, enforcing or defending the Debt Documents
(including fees and expenses of appeal or review), including the exercise of any
rights or remedies afforded hereunder or under applicable law, whether or not
suit is brought, whether before or after bankruptcy or insolvency, including
without limitation all fees and costs incurred by Secured Party in connection
with Secured Party’s enforcement of its rights in a bankruptcy or insolvency
proceeding filed by or against Debtor or its property.
“Subordinated Indebtedness” means Additional Indebtedness subordinated to the
Indebtedness of Debtor to Secured Party on terms and conditions acceptable to
Secured Party in its sole discretion.

Page 10 of 11



--------------------------------------------------------------------------------



 



Master Security Agreement No. 6081110
     IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

                  SECURED PARTY:   DEBTOR:    
 
                Oxford Finance Corporation   Alnylam Pharmaceuticals, Inc.    
 
               
By:
  /s/ Michael J. Altenburger   By:   /s/ Patricia L. Allen    
 
 
 
     
 
   
 
               
Name:
  Michael J. Altenburger   Name:   Patricia L. Allen    
 
 
 
     
 
   
 
               
Title:
  Chief Financial Officer   Title:   VP, Finance and Treasurer    
 
 
 
     
 
   

Page 11 of 11



--------------------------------------------------------------------------------



 



     
Promissory Note
  Master Security Agreement No.6081110
Schedule No. 01

PROMISSORY NOTE
To Master Security Agreement No. 6081110
March 31, 2006
(Date)
FOR VALUE RECEIVED, Alnylam Pharmaceuticals, Inc., a Delaware corporation,
located at the address stated below (“Maker”) promises to pay to the order of
Oxford Finance Corporation or any subsequent holder hereof (each, a “Payee”) at
its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or at such
other place as Payee or the holder hereof may designate, the principal sum of
Two Hundred Forty Thousand, Four Hundred Ninety-Eight and Twenty One-Hundredths
Dollars ($240,498.20), with interest on the unpaid principal balance, from the
date hereof through and including the dates of payment, at a fixed interest rate
of ten and seven one-hundredths percent (10.07%) per annum, in forty-eight (48)
consecutive monthly installments of principal and interest as follows:

          Periodic     Installment   Amount  
1— 48
  $ 6056.92  

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest, if any. The first
Periodic Installment shall be due and payable on or about March 31, 2006, and
the following Periodic Installments and the final installment shall be due and
payable on the first day of each succeeding month (each, a “Payment Date”)
beginning May 1, 2006. Such installments have been calculated on the basis of a
360-day year of twelve 30-day months. Each payment may, at the option of the
Payee, be calculated and applied on an assumption that such payment would be
made on its due date. If Maker receives the proceeds for which this Note is
given to secure payment thereof on any date other than the first day of a month,
Maker agrees to pay any initial partial month interest payment from the date of
this Note to the first day of the following month at the same rate set forth
above (“Interim Interest”).
The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.
The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.
This Note may be secured by a security agreement (“Security Agreement” and any
Security Agreement, this Note and any other document evidencing or securing this
loan is hereinafter called a “Debt Document”).
Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received when due, or within five (5)
days thereafter the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder (other than due
to the fault of Oxford Finance Corporation); or (ii) an event of default has
occurred under any Security Agreement, then the entire principal sum remaining
unpaid, together with all accrued interest thereon and any other sum payable
under this Note or any Security Agreement, at the election of Payee, shall
immediately become due and payable, with interest thereon at the lesser of
(x) four percent (4%) per annum above the otherwise applicable rate or (y) the
highest rate not prohibited by applicable law from the date of such accelerated
maturity until paid (both before and after any judgment).
Notwithstanding anything to the contrary contained herein or in the Security
Agreement, Maker may prepay in full, but not in part, its entire Indebtedness
hereunder by payment of the entire outstanding Indebtedness plus an additional
sum as a premium equal to the following percentages of the remaining principal
balance for the indicated period:
     From the date of this Note until the first annual anniversary date of this
Note: five percent (5%)
     From the first annual anniversary date of this Note until the second annual
anniversary date of this Note: three percent (3%)
     From the second annual anniversary date of this Note until the third annual
anniversary date of this Note: two percent (2%)
     From the third annual anniversary date of this Note until the fourth annual
anniversary date of this Note: one percent (1%)

Page 1 of 3



--------------------------------------------------------------------------------



 



The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if and to the
extent permitted by law) all reasonable out of pocket and documented expenses
incurred in collection, including Payee’s actual and reasonable attorneys’ fees.
Maker and Payee intend to comply with all applicable federal and Virginia laws,
including applicable usury laws (or the usury laws of any jurisdiction whose
usury laws are deemed to apply to the Note or any other Debt Document despite
the intention and desire of the parties to apply the usury laws of the
Commonwealth of Virginia). Accordingly, the provisions of this paragraph shall
govern and control over every other provision of this Note or any other Debt
Document which conflicts or is inconsistent with this Section, even if such
provision declares that it controls. As used in this paragraph, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the obligations. In no event shall Maker or any other person be obligated to
pay, or Payee have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of non-usurious interest permitted
under the laws of the Commonwealth of Virginia or the applicable laws (if any)
of the United States or of any other state, or (b) total interest in excess of
the amount which Payee could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
obligations. On each day, if any, that the interest rate (the “Stated Rate”)
called for under this Note or any other Debt Document exceeds the maximum
non-usurious rate, the rate at which interest shall accrue shall automatically
be fixed by operation of this sentence at the maximum non-usurious rate for that
day. Thereafter, interest shall accrue at the Stated Rate unless and until the
Stated Rate again exceeds the maximum non-usurious rate, in which case, the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate to the maximum non-usurious rate. The
daily interest rates to be used in calculating interest at the maximum
non-usurious rate shall be determined by dividing the applicable maximum
non-usurious rate by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions contained in this
Note or in any other Debt Document which directly or indirectly relate to
interest shall ever be construed without reference to this paragraph, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the maximum non-usurious rate. If the
term of any obligation is shortened by reason of acceleration of maturity as a
result of any Event of Default or by any other cause, or by reason of any
required or permitted prepayment, and if for that (or any other) reason Payee at
any time, including but not limited to, the stated maturity, is owed or receives
(and/or has received) interest in excess of interest calculated at the maximum
non-usurious rate, then and in any such event all of any such excess interest
shall be canceled automatically as of the date of such acceleration, prepayment
or other event which produces the excess, and, if such excess interest has been
paid to Payee, it shall be credited pro tanto against the then-outstanding
principal balance of Maker’s obligations to Payee, effective as of the date or
dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.
THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
This Note and any Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.
No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Page 2 of 3



--------------------------------------------------------------------------------



 



Any provision in this Note or any Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.
Upon receipt of an affidavit (and appropriate indemnity if requested by the
Maker) of an officer of Payee as to the loss, theft, destruction or mutilation
of this Note or any Debt Document which is not of public record, and, in the
case of any such loss, theft, destruction or mutilation, upon surrender and
cancellation of such Note or other Debt Document, Maker will issue, in lieu
thereof, a replacement Note or other Debt Document in the same principal amount
thereof and otherwise of like tenor.
It is understood and agreed that this Note and all of the Debt Documents were
negotiated and have been or will be delivered to Payee in the Commonwealth of
Virginia, which State the parties agree has a substantial relationship to the
parties and to the underlying transactions embodied by this Note and the Debt
Documents. Maker agrees to furnish to Payee at Payee’s office in Alexandria, VA,
all further instruments, certifications and documents to be furnished hereunder.
The parties also agree that if collateral is pledged to secure the debt
evidenced by this Note, that the state or states in which such collateral is
located each have a substantial relationship to the parties and to the
underlying transaction embodied by this Note and the Debt Documents.
MAKER AGREES THAT THE PAYEE OF THIS NOTE SHALL HAVE THE OPTION BY WHICH STATE
LAWS THIS NOTE SHALL BE GOVERNED AND CONSTRUED: (A) THE LAWS OF THE COMMONWEALTH
OF VIRGINIA; OR (B) IF COLLATERAL HAS BEEN PLEDGED TO SECURE THE DEBT EVIDENCED
BY THIS NOTE, THEN BY THE LAWS OF THE STATE OR STATES WHERE THE COLLATERAL IS
LOCATED, AT PAYEE’S OPTION. THIS CHOICE OF STATE LAWS IS EXCLUSIVE TO THE PAYEE
OF THIS NOTE. MAKER SHALL NOT HAVE ANY OPTION TO CHOOSE THE LAWS BY WHICH THIS
NOTE SHALL BE GOVERNED. MAKER AND GUARANTORS HEREBY CONSENT TO THE EXERCISE OF
JURISDICTION OVER IT BY ANY FEDERAL COURT SITTING IN VIRGINIA OR ANY VIRGINIA
COURT SELECTED BY PAYEE, FOR THE PURPOSES OF ANY AND ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THE NOTE, THE LOAN AGREEMENT AND ALL OTHER
DOCUMENTS. MAKER AND GUARANTORS IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT, ANY CLAIM BASED ON
THE CONSOLIDATION OF PROCEEDINGS IN SUCH COURTS IN WHICH PROPER VENUE MAY LIE IN
DIVERGENT JURISDICTIONS, AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. MAKER AND GUARANTORS
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS NOTE, THE OTHER DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

                  Alnylam Pharmaceuticals, Inc.    
 
           
/s/ Michael Mason
  By:   /s/ Patricia L. Allen    
 
(Witness)
     
 
   
Michael Mason
  Name:   Patricia L. Allen    
 
(Print name)
     
 
   
300 Third St., Cambridge, MA 02142
  Title:   VP, Finance and Treasurer    
 
(Address)
     
 
   
 
                Federal Tax ID #: 77-0602661
   
 
                Address: 300 Third Street, 3rd and 4th Floor
                  Cambridge, MA 02142    

Page 3 of 3



--------------------------------------------------------------------------------



 



     
Promissory Note
  Master Security Agreement No.6081110
 
  Schedule No. 02

PROMISSORY NOTE
To Master Security Agreement No. 6081110
March 31, 2006
(Date)
FOR VALUE RECEIVED, Alnylam Pharmaceuticals, Inc., a Delaware corporation,
located at the address stated below (“Maker”) promises to pay to the order of
Oxford Finance Corporation or any subsequent holder hereof (each, a “Payee”) at
its office located at 133 N. Fairfax Street, Alexandria, VA 22314 or at such
other place as Payee or the holder hereof may designate, the principal sum of
One Hundred Forty-Seven Thousand, One Hundred Seventy-Four and Eighty-Five
One-Hundredths Dollars ($147,174.85), with interest on the unpaid principal
balance, from the date hereof through and including the dates of payment, at a
fixed interest rate of ten and nine one-hundredths percent (10.09%) per annum,
in thirty-six (36) consecutive monthly installments of principal and interest as
follows:

          Periodic     Installment   Amount
1- 36
  $ 4,715.49  

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest, if any. The first
Periodic Installment shall be due and payable on or about March 31, 2006, and
the following Periodic Installments and the final installment shall be due and
payable on the first day of each succeeding month (each, a “Payment Date”)
beginning May 1, 2006. Such installments have been calculated on the basis of a
360-day year of twelve 30-day months. Each payment may, at the option of the
Payee, be calculated and applied on an assumption that such payment would be
made on its due date. If Maker receives the proceeds for which this Note is
given to secure payment thereof on any date other than the first day of a month,
Maker agrees to pay any initial partial month interest payment from the date of
this Note to the first day of the following month at the same rate set forth
above (“Interim Interest”).
The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.
The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.
This Note may be secured by a security agreement (“Security Agreement” and any
Security Agreement, this Note and any other document evidencing or securing this
loan is hereinafter called a “Debt Document”).
Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received when due, or within five (5)
days thereafter the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder (other than due
to the fault of Oxford Finance Corporation); or (ii) an event of default has
occurred under any Security Agreement, then the entire principal sum remaining
unpaid, together with all accrued interest thereon and any other sum payable
under this Note or any Security Agreement, at the election of Payee, shall
immediately become due and payable, with interest thereon at the lesser of
(x) four percent (4%) per annum above the otherwise applicable rate or (y) the
highest rate not prohibited by applicable law from the date of such accelerated
maturity until paid (both before and after any judgment).
Notwithstanding anything to the contrary contained herein or in the Security
Agreement, Maker may prepay in full, but not in part, its entire Indebtedness
hereunder by payment of the entire outstanding Indebtedness plus an additional
sum as a premium equal to the following percentages of the remaining principal
balance for the indicated period:
     From the date of this Note until the first annual anniversary date of this
Note: five percent (5%)
     From the first annual anniversary date of this Note until the second annual
anniversary date of this Note: three percent (3%)
     From the second annual anniversary date of this Note until the third annual
anniversary date of this Note: two percent (2%)
The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of

Page 1 of 3



--------------------------------------------------------------------------------



 



any other as a party thereto, and that Payee shall not be required first to
foreclose, proceed against, or exhaust any security hereof in order to enforce
payment of this Note. The Maker and each Obligor hereby waives presentment,
demand for payment, notice of nonpayment, protest, notice of protest, notice of
dishonor, and all other notices in connection herewith, as well as filing of
suit (if permitted by law) and diligence in collecting this Note or enforcing
any of the security hereof, and agrees to pay (if and to the extent permitted by
law) all reasonable out of pocket and documented expenses incurred in
collection, including Payee’s actual and reasonable attorneys’ fees.
Maker and Payee intend to comply with all applicable federal and Virginia laws,
including applicable usury laws (or the usury laws of any jurisdiction whose
usury laws are deemed to apply to the Note or any other Debt Document despite
the intention and desire of the parties to apply the usury laws of the
Commonwealth of Virginia). Accordingly, the provisions of this paragraph shall
govern and control over every other provision of this Note or any other Debt
Document which conflicts or is inconsistent with this Section, even if such
provision declares that it controls. As used in this paragraph, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the obligations. In no event shall Maker or any other person be obligated to
pay, or Payee have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of non-usurious interest permitted
under the laws of the Commonwealth of Virginia or the applicable laws (if any)
of the United States or of any other state, or (b) total interest in excess of
the amount which Payee could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
obligations. On each day, if any, that the interest rate (the “Stated Rate”)
called for under this Note or any other Debt Document exceeds the maximum
non-usurious rate, the rate at which interest shall accrue shall automatically
be fixed by operation of this sentence at the maximum non-usurious rate for that
day. Thereafter, interest shall accrue at the Stated Rate unless and until the
Stated Rate again exceeds the maximum non-usurious rate, in which case, the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate to the maximum non-usurious rate. The
daily interest rates to be used in calculating interest at the maximum
non-usurious rate shall be determined by dividing the applicable maximum
non-usurious rate by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions contained in this
Note or in any other Debt Document which directly or indirectly relate to
interest shall ever be construed without reference to this paragraph, or be
construed to create a contract to pay for the use, forbearance or detention of
money at an interest rate in excess of the maximum non-usurious rate. If the
term of any obligation is shortened by reason of acceleration of maturity as a
result of any Event of Default or by any other cause, or by reason of any
required or permitted prepayment, and if for that (or any other) reason Payee at
any time, including but not limited to, the stated maturity, is owed or receives
(and/or has received) interest in excess of interest calculated at the maximum
non-usurious rate, then and in any such event all of any such excess interest
shall be canceled automatically as of the date of such acceleration, prepayment
or other event which produces the excess, and, if such excess interest has been
paid to Payee, it shall be credited pro tanto against the then-outstanding
principal balance of Maker’s obligations to Payee, effective as of the date or
dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.
THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
This Note and any Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.
No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.
Any provision in this Note or any Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

Page 2 of 3



--------------------------------------------------------------------------------



 



Upon receipt of an affidavit (and appropriate indemnity if requested by the
Maker) of an officer of Payee as to the loss, theft, destruction or mutilation
of this Note or any Debt Document which is not of public record, and, in the
case of any such loss, theft, destruction or mutilation, upon surrender and
cancellation of such Note or other Debt Document, Maker will issue, in lieu
thereof, a replacement Note or other Debt Document in the same principal amount
thereof and otherwise of like tenor.
It is understood and agreed that this Note and all of the Debt Documents were
negotiated and have been or will be delivered to Payee in the Commonwealth of
Virginia, which State the parties agree has a substantial relationship to the
parties and to the underlying transactions embodied by this Note and the Debt
Documents. Maker agrees to furnish to Payee at Payee’s office in Alexandria, VA,
all further instruments, certifications and documents to be furnished hereunder.
The parties also agree that if collateral is pledged to secure the debt
evidenced by this Note, that the state or states in which such collateral is
located each have a substantial relationship to the parties and to the
underlying transaction embodied by this Note and the Debt Documents.
MAKER AGREES THAT THE PAYEE OF THIS NOTE SHALL HAVE THE OPTION BY WHICH STATE
LAWS THIS NOTE SHALL BE GOVERNED AND CONSTRUED: (A) THE LAWS OF THE COMMONWEALTH
OF VIRGINIA; OR (B) IF COLLATERAL HAS BEEN PLEDGED TO SECURE THE DEBT EVIDENCED
BY THIS NOTE, THEN BY THE LAWS OF THE STATE OR STATES WHERE THE COLLATERAL IS
LOCATED, AT PAYEE’S OPTION. THIS CHOICE OF STATE LAWS IS EXCLUSIVE TO THE PAYEE
OF THIS NOTE. MAKER SHALL NOT HAVE ANY OPTION TO CHOOSE THE LAWS BY WHICH THIS
NOTE SHALL BE GOVERNED. MAKER AND GUARANTORS HEREBY CONSENT TO THE EXERCISE OF
JURISDICTION OVER IT BY ANY FEDERAL COURT SITTING IN VIRGINIA OR ANY VIRGINIA
COURT SELECTED BY PAYEE, FOR THE PURPOSES OF ANY AND ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THE NOTE, THE LOAN AGREEMENT AND ALL OTHER
DOCUMENTS. MAKER AND GUARANTORS IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT, ANY CLAIM BASED ON
THE CONSOLIDATION OF PROCEEDINGS IN SUCH COURTS IN WHICH PROPER VENUE MAY LIE IN
DIVERGENT JURISDICTIONS, AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. MAKER AND GUARANTORS
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS NOTE, THE OTHER DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

                  Alnylam Pharmaceuticals, Inc.    
 
           
/s/ Michael Mason
  By:   /s/ Patricia L. Allen    
 
(Witness)
     
 
   
Michael Mason 
  Name:   Patricia L. Allen    
 
(Print name)
     
 
   
300 Third St., Cambridge, MA 02142
  Title:   VP, Finance and Treasurer    
 
(Address)
     
 
   
 
                Federal Tax ID #: 77-0602661
   
 
                Address: 300 Third Street, 3rd and 4th Floor
                 Cambridge, MA 02142    

Page 3 of 3